836 F.2d 1342Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.James L. MARTIN, Plaintiff-Appellant,v.Rowland SHANK, Executive Director of Philhaven Hospital,Philhaven Hospital, Douglas J. Spurlock, President and ChiefExecutive Officer of Polyclinic, Polyclinic Medical Centerof Harrisburg, Defendants-Appellees.
No. 87-2162.
United States Court of Appeals, Fourth Circuit.
Submitted Nov. 30, 1987.Decided Jan. 7, 1988.

James L. Martin, appellant pro se.
James Andrew Sullivan, Sullivan & Talbott, Larry Alan Ceppos, Armstrong, Donohue & Ceppos, Chartered, for appellees.
Before DONALD RUSSELL, WIDENER, and MURNAGHAN, Circuit Judges.
PER CURIAM:


1
James L. Martin seeks to appeal from the district court order compelling discovery in aid of the enforcement of its judgment.


2
This Court has jurisdiction to review final decisions of the district court.  28 U.S.C. Sec. 1291.  The grant of a post-judgment discovery order is interlocutory and not appealable.  Rouse Const.  Int'l v. Rouse Constr.  Corp., 680 F.2d 743, 746 (11th Cir.1982).  We therefore lack jurisdiction to consider this appeal.


3
We dispense with oral argument because the dispositive issues recently have been decided authoritatively.  We deny the appellees' request for costs and fees under 28 U.S.C. Sec. 1912 and Fed.R.App.P. 38.


4
DISMISSED.